UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q [X]QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE QUARTERLY PERIOD ENDED:MARCH 31, 2013 OR []TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE TRANSITION PERIOD FROM TO COMMISSION FILE NUMBER:1-34451 CREXUS INVESTMENT CORP. (Exact name of Registrant as specified in its Charter) MARYLAND 26-2652391 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 1, SUITE 2902 NEW YORK, NEW YORK (Address of principal executive offices) (Zip Code) (646) 829-0160 (Registrant’s telephone number, including area code) Indicate by check mark whether the Registrant (1) has filed all documents and reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days: Yes þ No o Indicate by check mark whether the Registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (Section 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YesþNo o Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer, non-accelerated filer, or a smaller reporting company. See definition of “accelerated filer,” “large accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer þ Accelerated filer o Non-accelerated filer o Smaller reporting company o Indicate by check mark whether the Registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YesoNo þ APPLICABLE ONLY TO CORPORATE ISSUERS: Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the last practicable date: Class Common Stock, $.01 par value Outstanding at May 6, 2013 CREXUS INVESTMENT CORP. FORM 10-Q TABLE OF CONTENTS Part I.FINANCIAL INFORMATION Item 1.Consolidated Financial Statements: Consolidated Statements of Financial Condition at March 31, 2013 (Unaudited) and December 31, 2012 (Derived from the audited financial statements at December 31, 2012) 1 Consolidated Statements of Comprehensive Income for the Quarters Ended March 31, 2013 and 2012 (Unaudited) 2 Consolidated Statements of Stockholders’ Equity for the Quarters Ended March 31, 2013 and 2012 (Unaudited) 3 Consolidated Statements of Cash Flows for the Quarters Ended March 31, 2013 and 2012 (Unaudited) 4 Notes to Consolidated Financial Statements (Unaudited) 5 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 27 Item 3. Quantitative and Qualitative Disclosures about Market Risk 44 Item 4. Controls and Procedures 49 Part II.OTHER INFORMATION Item 1. Legal Proceedings 50 Item 1A. Risk Factors 50 Item 6. Exhibits 51 SIGNATURES 52 CERTIFICATIONS 53 i PART I.FINANCIAL INFORMATION Item 1.CONSOLIDATED FINANCIAL STATEMENTS CREXUSINVESTMENT CORP. CONSOLIDATED STATEMENTS OF FINANCIAL CONDITION (dollars in thousands, except per share data) March 31, 2013 December 31, 2012 (unaudited) Assets: Cash and cash equivalents $ $ Commercial real estate loans net of allowancefor loan losses($0 and $0, respectively) Senior Subordinate Mezzanine Preferred equity held for investment Real estate held for sale Investment in real estate, net Intangible assets, net Rents receivable Accrued interest receivable Other assets Total assets $ $ Liabilities: Mortgages payable $ $ Participation sold (non-recourse) Accounts payable and other liabilities Dividends payable Intangible liabilities, net Investment management fees payable to affiliate Total liabilities Stockholders' Equity: Common stock, par value $0.01 per share, 1,000,000,000 shares authorized, 76,630,528 issued and outstanding Additional paid-in-capital Retained earnings Total stockholders' equity Total liabilities and stockholders' equity $ $ (1) Derived from the audited financial statements at December 31, 2012. See notes to consolidated financial statements. 1 CREXUSINVESTMENT CORP. CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME (dollars in thousands, except share and per share data) (unaudited) For the Quarter Ended March 31, 2013 March 31, 2012 Net interest income: Interest income $ $ Interest expense ) ) Servicing fees ) ) Net interest income Other income: Miscellaneous fee income 4 Rental income Total other income Other expenses: Provision for loan losses, net - Management fees to affiliate General and administrative expenses Amortization expense Depreciation expense Total other expenses Income before income tax Income tax 1 1 Net income from continuing operations Net income (loss) from discontinued operations (net of tax expenseof $255 and $295, respectively) ) Gain on sale from discontinued operations - Impairment charges ) - Total income (loss) from discontinued operations Net Income $ $ Net income per average share-basic and diluted,continuing operations $ $ Total net income per average share-basic and diluted,discontinued operations Net income per average share-basic and diluted $ $ Dividend declared per share of common stock $ $ Weighted average number of shares outstanding-basic and diluted Comprehensive income: Net income $ $ Comprehensive income $ $ See notes to consolidated financial statements. 2 CREXUSINVESTMENT CORP. CONSOLIDATED STATEMENTS OF STOCKHOLDERS' EQUITY (dollars in thousands, except per share data) (unaudited) Common Additional Stock Par Paid-in Retained Value Capital Earnings Total Balance, December 31, 2011 $ Net income - - Common dividends declared,$0.27 per share - - ) ) Balance, March 31, 2012 $ Balance, December 31, 2012 $ Net income - - Common dividends declared,$0.25 per share - - ) ) Balance, March 31, 2013 $ See notes to consolidated financial statements. 3 CREXUSINVESTMENT CORP. CONSOLIDATED STATEMENTS OF CASH FLOWS (dollars in thousands) (unaudited) For the Quarter Ended March 31, 2013 March 31, 2012 Cash Flows From Operating Activities: Net income $ $ Adjustments to reconcile net income (loss) to net cash provided by (used in) operating activities: Net amortization of investment premiums and discounts ) ) Amortization of origination fees and costs, net ) - Realized gain on sale of real estate held for sale ) - Provision for loan losses, net - Impairment charges on real estate held for sale - Unrealized (gain) loss on interest rate swap (4
